Citation Nr: 0710788	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

Personnel records indicate that the veteran had National 
Guard service from April 1954 to December 1994, which 
included a period of active duty from April 1957 to April 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDING OF FACT

The veteran's bilateral hearing loss, first manifested many 
years after service, is not related to his active military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service, 
and for some disorders, such as sensorineural hearing loss, 
service connection may be presumed if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  Generally, service connection 
requires: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred in service. See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates it was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty, other than 
full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 
101(23)(A).  Reserves includes the National Guard. 38 
U.S.C.A. § 101(26), (27).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service." See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993)

As defined by regulation, hearing loss is a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  38 C.F.R. § 3.385.

The veteran's DD Form 214 indicates that he was a military 
policeman while in service.  At National Guard enlistment in 
March 1954, the veteran was noted as having normal hearing, 
bilaterally.  Available service medical records indicate no 
complaints or treatment for hearing loss or trauma to the 
ears during his active service from 1957 to 1959.  Personnel 
records from the New York Army National Guard indicate that 
the veteran served in the National Guard from April 1954 to 
December 1994, with a period of active duty from April 1957 
to April 1959.  According to a retirement points document 
from the New York National Guard, the veteran served an 
average of two weeks ACDUTRA and approximately 50 days of 
INACDUTRA yearly.  The veteran testified at his July 2006 
hearing that he was a full-time civilian employee for the New 
York Army National Guard during the 40 year period from April 
1954 to December 1994.  He testified that as civilian 
employee he worked on heavy Army equipment.  

The claims folder contains periodic National Guard medical 
examinations dated in 1954, 1960, 1964, 1968, 1970, 1974, 
1978, 1982, 1986, 1990 and 1994 which show no complaints or 
injury to the ears.  Moreover, these post service records do 
not show that the veteran had bilateral hearing loss for VA 
purposes within the first post service year.  The first 
evidence of bilateral hearing loss was reported during 
periodic examination in 1986, when audiometric findings were 
noted as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
30
30
LEFT
25
20
30
30
25

The above audiometric findings show in hearing loss in the 
right ear for VA purposes, as three of the frequencies from 
500 to 4000 Hertz were recorded at 26 decibels or higher.  
See 38 C.F.R. § 3.385.  Likewise, the 1990 and 1994 periodic 
National Guard examinations show hearing loss in both ears, 
as more than one pure tone threshold, in decibels, was higher 
than 40 dB, bilaterally.  Private audiograms in December 1998 
shows all pure tone thresholds at 40 dB or higher, 
bilaterally.  

The veteran underwent VA audiological testing in March and 
July 2004.  Both audiological examinations show hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.  In July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
60
60
LEFT
35
50
60
75
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The veteran reported that he served as a military police and 
maintenance shop worker while in active service from 1957 to 
1959.  He stated that he was exposed to significant amounts 
of noise from working on heavy equipment in the maintenance 
shop.  He reported 40 years of post-service noise exposure 
due to his job with the National Guard.  The examiner 
diagnosed mild to moderate sensorineural hearing loss, 
bilaterally.  

In September 2004, the VA examiner reviewed the veteran's 
case file in conjunction with the July 2004 audiological 
examination.  It was his professional opinion that the 
veteran's hearing was documented as normal, bilaterally until 
1982.  Therefore, in his opinion, the veteran's hearing loss 
was not due to his military career.  He further stated that 
no otological condition was noted which required medical 
follow-up nor would treatment result in improved auditory 
thresholds.  

At the hearing before the undersigned in July 2006, the 
veteran testified that he was exposed to loud noises from 
working on heavy army equipment in a civilian capacity for 
the New York Army National Guard.  He described the magnitude 
of the equipment he worked on and the frequent exposure to 
loud air-operated tools without hearing protection.   He 
testified that he performed the same work while on his two 
week yearly ACDUTRA.  He claimed that his hearing loss was 
caused by forty years full-time employment for the National 
Guard.  He argued that he should be service-connected for 
hearing loss despite his classification as a civilian for he 
performed the same work as others on active duty.

As discussed above, to receive VA benefits for hearing loss 
during National Guard service, the veteran must show disease 
or injury during ACDUTRA or an injury during INACDUTRA.  The 
records fails to show either.  Despite the above findings of 
current bilateral hearing loss, there is nothing in the 
record to show a nexus between the current bilateral hearing 
loss and active military service.  The Board also finds 
persuasive the September 2004 VA medical opinion which found 
that the veteran's hearing loss was not due to active 
military service.  The opinion was based upon a review of the 
claim's file, and the basis given is supported by the 
evidence of record.  Further, the opinion stands 
uncontradicted in the record and thus, carries great 
probative weight.  

In making its decision, the Board has considered the 
veteran's July 2006 hearing testimony, his written 
statements, and the statement received from an army comrade, 
which claim his hearing loss was due to service.  However, 
lay persons are not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
current medical diagnoses, thus, any statements purporting to 
do so cannot constitute material evidence.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board concludes that a nexus between the currently 
diagnosed hearing loss and the veteran's military service has 
not been shown.  There was no showing of hearing loss during 
service or within one year after service separation nor were 
the requirements met to find hearing loss during National 
Guard service.  38 U.S.C.A. § 101(22) and (24); 38 C.F.R. § 
3.6(a) and (c).  In view of the foregoing, the claim fails, 
and it must be denied.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
Shortly after the veteran filed his claim in April 2004, the 
RO sent a notice letter to the veteran in April 2004.  The 
notice was sent before the rating decision in September 2004.  
Moreover, the April 2004, letter addressed the issues of 
service connection for bilateral hearing loss, and told the 
veteran what VA would do and what information he should 
provide to VA.  The notice letter has met all of the above 
stated notice requirements of Quartuccio.  Since the Board 
has concluded above that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Thus the 
failure to give the notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), does not prejudice the veteran in 
this instance.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined.  He 
has submitted evidence to support his claim and has not 
identified any records which could be pertinent to his claim 
that have not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


